 


109 HCON 314 IH: Recognizing the artistic excellence and community value of a national service organization for the performing arts and how this community improves diplomacy through global cultural exchange by the celebration of humanity’s transcendent power to imagine and create across geographic, political and cultural borders.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 314 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Shays submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Recognizing the artistic excellence and community value of a national service organization for the performing arts and how this community improves diplomacy through global cultural exchange by the celebration of humanity’s transcendent power to imagine and create across geographic, political and cultural borders. 
 
Whereas performing arts organizations are some of our Nation's most important resources and an important way to reach out and engage the world and thus address national security through mutual understanding; 
Whereas Arts Presenters is a national service organization for the performing arts with more than 1,700 members worldwide dedicated to bringing artists and audiences together through touring and presenting, and is committed to increasing community participation and fostering an environment for the performing arts to thrive; 
Whereas Arts Presenters members are dedicated to promoting global cultural exchange to introduce their communities to traditions and expressions of all people, making this field a robust national resource that complements and augments the exchange efforts of the Department of State through mutual understanding; 
Whereas Arts Presenters strengthens the daily efforts of presenters, artists, agents and managers through artistic professional development, convenings, recognition and awards, granting programs, and public advocacy; and 
Whereas more than 4,000 arts professionals will travel from throughout the United States and the world, and will convene January 20–24, 2006, in New York City for the Arts Presenters Annual Members Conference entitled Creative Change. Global Exchange, focusing on the urgent need for global cultural exchange and diplomacy and on how the arts celebrate humanity's transcendent power to imagine and create across geographic, political and cultural borders, and to highlight the important role that presenting organizations play in their communities and throughout the world: Now, therefore, be it 
 
That the United States Congress recognizes the need for global cultural exchange and commends Arts Presenters for their artistic and cultural contributions to these efforts. 
 
